Exhibit 10.1

ALASKA AIR GROUP, INC.

2008 PERFORMANCE INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

INCENTIVE AWARD

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
                    , by and between ALASKA AIR GROUP, INC., a Delaware
corporation (the “Corporation”), and WILLIAM S. AYER (the “Grantee”) evidences
the nonqualified stock option (the “Option”) granted by the Corporation to the
Grantee as to the number of shares of the Corporation’s Common Stock first set
forth below.

 

Number of Shares of Common Stock1:       Award Date:    Exercise Price per
Share1: $       Expiration Date1,2:   

Vesting1,2 The Option shall become vested as to 100% of the total number of
shares of Common Stock subject to the Option on the third anniversary of the
Award Date.

The Option is granted under the Alaska Air Group, Inc. 2008 Performance
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Option set forth herein. The Grantee acknowledges receipt of a copy of the
Terms, the Plan and the Prospectus for the Plan.

 

GRANTEE    

ALASKA AIR GROUP, INC.

a Delaware Corporation

      By:     William S. Ayer     Phyllis J. Campbell

Chair, President and CEO

Alaska Air Group, Inc.

   

Chair, Compensation Committee

Alaska Air Group, Inc. Board of Directors

 

   Co-Mail Code    Home Address    City, State, Zip

 

1

Subject to adjustment under Section 7.1 of the Plan

 

2

Subject to early termination under Section 4 of the Terms and Section 7.2 of the
Plan



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. Vesting; Limits on Exercise; Incentive Stock Option Status; Possible
Acceleration.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

  •  

Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 

  •  

Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

Notwithstanding any other provision herein or in the Plan, the Option, to the
extent not then vested, shall become fully vested if (i) the Grantee’s
employment with the Corporation and its Subsidiaries is terminated by the
Corporation or a Subsidiary without Cause or by the Grantee for Good Reason, and
(ii) such termination occurs at any time within the period commencing six
(6) months before a Change of Control and ending twenty-four (24) months after
such Change of Control. (For these purposes, the terms “Cause,” “Change of
Control” and “Good Reason” shall have the meanings ascribed to them in Exhibit A
attached hereto.) In the event that, upon the occurrence of a Change of Control,
the Grantee is entitled to accelerated vesting of the Option pursuant to this
paragraph in connection with a termination of the Grantee’s employment prior to
such Change of Control, the Option, to the extent it had not vested and was
cancelled or otherwise terminated upon or prior to the date of such Change of
Control solely as a result of such termination of employment, shall be
reinstated and shall automatically become fully vested, and the Grantee shall be
given a reasonable opportunity to exercise such accelerated portion of the
Option before it terminates.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Grantee’s status as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any



--------------------------------------------------------------------------------

Subsidiary to increase or decrease the Grantee’s other compensation or benefits.
Nothing in this paragraph, however, is intended to adversely affect any
independent contractual right of the Grantee without his consent thereto.

 

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

  •  

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

 

  •  

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their Fair Market Value on the exercise date;

 

  •  

if required by the Administrator, any written statements or agreements that the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements; and

 

  •  

satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.

 

4. Early Termination of Option.

4.1 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.

4.2 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.1 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation, the following rules shall apply (the
last day that the Grantee is employed by or provides services to the Corporation
is referred to as the Grantee’s “Severance Date”):

 

  •  

other than as expressly provided below in this Section 4.2, the Option (whether
vested or not) shall terminate on the Severance Date;

 

  •  

if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Option, to the
extent not vested on the Severance Date, shall become fully vested as of the
Severance Date, (b) the Grantee (or his beneficiary or personal representative,
as the case may be) will have until the date that is three (3) years after the
Grantee’s Severance Date to exercise the Option, and (c) the Option,



--------------------------------------------------------------------------------

 

to the extent exercisable for the three-year period following the Severance Date
and not exercised during such period, shall terminate at the close of business
on the last day of the three-year period.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

 

5. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.

 

6. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation,
shall be deemed to have been duly given five business days after the date mailed
in accordance with the foregoing provisions of this Section 6.

 

7. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

 

8. Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.



--------------------------------------------------------------------------------

9. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

10. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.2 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

For purposes of the Option, the following terms shall have the meanings set
forth is this Exhibit A.

“Cause” means the occurrence of any of the following:

 

  (i) the Grantee is convicted of, or has pled guilty or nolo contendere to, a
felony (other than traffic related offenses or as a result of vicarious
liability); or

 

  (ii) the Grantee has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of his duties to the Corporation or any
of its Subsidiaries; or

 

  (iii) the Grantee willfully and repeatedly fails to perform or uphold his
duties to the Corporation or any of its Subsidiaries; or

 

  (iv) the Grantee willfully fails to comply with reasonable directives of the
Board which are communicated to him or her in writing;

provided, however, that no act or omission by the Grantee shall be deemed to be
“willful” if the Grantee reasonably believed in good faith that such acts or
omissions were in the best interests of the Corporation.

“Change of Control” means the occurrence of any of the following:

 

  (i) the consummation of:

(A) any consolidation or merger of the Corporation in which the Corporation is
not the continuing or surviving corporation or pursuant to which shares of
common stock of the Corporation would be converted into cash, securities or
other property, other than a merger of the Corporation in which the holders of
common stock of the Corporation immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Corporation.

 

  (ii) at any time during a period of twenty-four (24) months, fewer than a
majority of the members of the Board are Incumbent Directors. “Incumbent
Directors” means (A) individuals who constitute the Board at the beginning of
such period; and (B) individuals who were nominated or elected by all of, or a
committee composed entirely of, the individuals described in (A); and
(C) individuals who were nominated or elected by individuals described in (B).

 

  (iii)

any Person (meaning any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender or
exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
the Corporation ordinarily (and apart from



--------------------------------------------------------------------------------

 

rights accruing under special circumstances) having the right to vote in the
election of members of the Board (“Voting Securities” to be calculated as
provided in paragraph (d) of Rule 13d-3 in the case of rights to acquire common
stock of the Corporation) representing 20% or more of the combined voting power
of the then-outstanding Voting Securities.

 

  (iv) approval by the stockholders of the Corporation of any plan or proposal
for the liquidation or dissolution of the Corporation.

Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Corporation and any affiliate thereof,
provided such transaction has been approved by at least two-thirds (2/3) of the
Incumbent Directors (as defined above) then in office and voting.

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the date of grant of the Option constitute a Change of
Control, and no Change of Control after the first Change of Control to occur
after the grant date shall be considered for purposes of the Option.

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

 

  (i) a material reduction in the Grantee’s annual base salary;

 

  (ii) a material diminution or reduction of the Grantee’s authority, duties, or
responsibilities;

 

  (iii) a material change in the geographic location at which the Grantee must
perform services; or

 

  (iv) any material breach by the Corporation of any other provision of this
Agreement;

provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Grantee provides written notice to the Corporation of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Grantee’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than two (2) years following the
initial existence of the condition claimed to constitute “Good Reason.”